EXHIBIT 10.2

GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.


SERIES A CUMULATIVE REDEEMABLE
PREFERRED UNIT PURCHASE AGREEMENT


THIS SERIES A CUMULATIVE REDEEMABLE PURCHASE AGREEMENT (this "Agreement") is
made and entered into this 24th day of June, 2015, by and among Griffin Capital
Essential Asset Operating Partnership II, L.P., a Delaware limited partnership
(the "Operating Partnership"), Griffin Capital Essential Asset REIT II, Inc., a
Maryland corporation and the sole general partner of the Operating Partnership
(the "Company"), and Griffin Capital Vertical Partners, L.P. a Delaware limited
partnership (the "Purchaser").
WHEREAS, the Operating Partnership proposes to issue and sell to the Purchaser
up to an aggregate of 15,000,000 Series A Cumulative Redeemable Preferred Units
of Limited Partnership Interest at a liquidation preference $10 per unit (the
"Preferred Units") in consideration for the Purchaser making a capital
contribution to the Operating Partnership in an amount up to an aggregate of
$150,000,000 (the "Total Investment"), which Total Investment may be made in one
or more tranches (each an "Investment," and collectively, the "Investments");
provided, however, that the aggregate amount of all Investments outstanding at
any given time shall not exceed $50,000,000 at any one time;
WHEREAS, subject to the terms and conditions and representations and warranties
set forth in this Agreement, the Purchaser hereby agrees to purchase up to an
aggregate of 15,000,000 Preferred Units in one or more Closings (as defined
below);
WHEREAS, the terms and provisions of the Preferred Units shall be set forth and
established in Amendment No. 1 (the "Amendment"), dated as of the date hereof,
to the Second Amended and Restated Limited Partnership Agreement of the
Operating Partnership, effective as of the date hereof (the "Partnership
Agreement"), which Amendment and Partnership Agreement shall be substantially in
the forms attached hereto as Exhibits A-1 and A-2, respectively;
WHEREAS, the Preferred Units are being offered and sold by the Operating
Partnership to the Purchaser without being registered with the Securities and
Exchange Commission (the "Commission") under the Securities Act of 1933, as
amended (the "1933 Act"), in reliance upon the Section 4(a)(2) private placement
exemption therefrom; and
WHEREAS, certain terms used in this Agreement are defined in Section 15 hereof.
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereby agree as follows:
Section 1.Representations and Warranties of the Operating Partnership and the
Company. Except as set forth in the disclosure schedules hereto, the Operating
Partnership and the Company, jointly and severally, represent and warrant to the
Purchaser, as of the date hereof and as of each Closing Date (as defined below)
and agree with the Purchaser, as follows:
(a)As of May 31, 2015, the only subsidiaries of the Operating Partnership and
the Company are the subsidiaries listed on Schedule I hereto (the
"Subsidiaries").
(b)Each of the Operating Partnership and the Company has been duly organized and
is validly existing as a limited partnership or corporation, as the case may be,
in good standing under the laws of the jurisdiction of its organization. Each
Subsidiary has been duly organized and is validly existing as a corporation,
general or limited partnership, or limited liability company, as the case may
be, in good standing under the laws of the jurisdiction of its organization,
except where the failure to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Effect. Each of the Operating
Partnership, the Company and the Subsidiaries has full power and authority
(limited partnership, corporate and other) to own or lease, as the case may be,
and operate its properties and to conduct its business as described in the
Registration Statement, and in the case of each of the Operating Partnership and
the Company, to enter into and perform its obligations under this Agreement and
to consummate the transactions contemplated hereby. Each of the Operating
Partnership, the Company and the Subsidiaries is duly qualified or registered to
do business in each jurisdiction in which it owns or leases real property or in
which the conduct of its business requires such qualification or registration,
except where the failure to be so qualified or registered would not,
individually or in the aggregate, result in a Material Adverse Effect; and,
other than the Subsidiaries, as of the date hereof and as of each Closing,
neither the Operating Partnership nor the Company owns or will own any stock or
other beneficial interest in any corporation, partnership, joint venture or
other business entity.
(c)The Company is the sole general partner of the Operating Partnership and, as
of the date hereof, holds all of the general partnership interest of the
Operating Partnership. As of May 31, 2015, there are 12,129,505 partnership
units of the Operating Partnership ("Partnership Units") issued and outstanding,
of which 12,109,505 Partnership Units are owned by the Company and 20,000
Partnership Units are owned by the Company's Advisor (as such term is defined in
the Partnership Agreement), and no preferred units of limited partnership
interest of the Operating Partnership are issued and outstanding. All of the
issued and outstanding general partnership interests in the Operating
Partnership and all of the issued and outstanding capital stock or ownership
interests of each Subsidiary have been duly authorized and are validly issued,
fully paid and non-assessable and, except

1

--------------------------------------------------------------------------------




as set forth on Schedule I hereto, are wholly-owned by the Company, directly or
indirectly through Subsidiaries, free and clear of any Lien. All of the issued
and outstanding Partnership Units have been duly authorized and are validly
issued, and holders of Partnership Units do not have any obligation to make
payments to the Operating Partnership or its creditors (other than the purchase
price for the Partnership Units) or contributions to the Operating Partnership
or its creditors solely by reason of such holders' ownership of Partnership
Units. All such issued and outstanding Partnership Units are majority-owned by
the Company in the percentages indicated on Schedule I hereto, directly or
indirectly through Subsidiaries, and except as provided on Schedule I hereto,
are free and clear of any Lien. None of the outstanding Partnership Units was
issued in violation of preemptive or other similar rights of any security holder
or partner of the Operating Partnership arising by operation of law, under the
Partnership Agreement, or any agreement to which the Operating Partnership is a
party. All of the issued and outstanding Partnership Units have been offered,
sold and issued in compliance with all applicable laws, including without
limitation, federal and state securities laws.
(d)As of May 31, 2015, the authorized capital stock of the Company consists
solely of 700,000,000 shares of common stock, par value $0.001 per share, of
which 350,000,000 shares are designated as Class A Common Stock (the "Class A
Common Stock") and 350,000,000 Shares are designated as Class T Common Stock
(the "Class T Common Stock," and collectively with the Class A Common Stock, the
"Common Stock"), and 200,000,000 shares of preferred stock, par value $0.001 per
share ("Preferred Stock"). As of May 31, 2015, there are 12,109,505 shares of
Common Stock and no shares of Preferred Stock issued and outstanding. All of the
issued and outstanding shares of capital stock of the Company have been duly
authorized and are validly issued, fully paid and non-assessable. None of the
outstanding shares of capital stock of the Company was issued in violation of
preemptive or other similar rights of any security holder of the Company arising
by operation of law, under the First Articles of Amendment and Restatement of
the Company, as amended (the "Charter"), the bylaws of the Company, or any
agreement to which the Company is a party. All of the issued and outstanding
shares of capital stock of the Company have been offered, sold, and issued in
compliance with all applicable laws, including without limitation, federal and
state securities laws, except as would not have a Material Adverse Effect.
(e)There is no outstanding option, warrant, or other right requiring the
issuance of, and no commitment, plan, or arrangement to issue (other than the
Employee and Director Long-Term Incentive Plan of the Company), any equity
interests in the Operating Partnership or any shares of capital stock of the
Company or any equity interests in any Subsidiary or any security convertible
into or exchangeable for such interests or shares.
(f)This Agreement has been duly authorized, executed, and delivered by each of
the Operating Partnership and the Company and constitutes the legal, valid, and
binding obligation of each of the Operating Partnership and the Company,
enforceable against each of the Operating Partnership and the Company in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors' rights
generally or by general principles of equity.
(g)The Partnership Agreement has been duly authorized by the Company, in its
capacity as general partner of the Operating Partnership, and, when executed and
delivered by the Company, in its capacity as general partner of the Operating
Partnership, will constitute a legal, valid, and binding obligation, enforceable
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors'
rights generally or by general principles of equity. The Partnership Agreement
is in full force and effect as of the date hereof and the Partnership Agreement
shall be in full force and effect as of each Closing Date.
(h)The Amendment has been duly authorized by the Company, in its capacity as
general partner of the Operating Partnership, and, when executed and delivered
by the Company, in its capacity as general partner of the Operating Partnership,
will constitute a legal, valid, and binding obligation, enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors' rights
generally or by general principles of equity.
(i)The Preferred Units have been duly and validly authorized by the Operating
Partnership for issuance and sale pursuant to this Agreement and, when issued
and delivered by the Operating Partnership pursuant to the terms of this
Agreement against payment of the consideration therefor specified herein, will
be validly issued, and the Purchaser will not have any obligation to make
payments to the Operating Partnership or its creditors (other than the purchase
price for the Preferred Units) or contributions to the Operating Partnership or
its creditors solely by reason of the Purchaser's ownership of Preferred Units.
The issuance of the Preferred Units will not be subject to the preemptive or
other similar rights of any security holder or partner of the Operating
Partnership arising by operation of law, under the Partnership Agreement or any
agreement to which the Operating Partnership is a party.
(j)There are no transfer taxes or other similar fees or charges under federal
law or the laws of any state, or any political subdivision thereof, or any other
Governmental Authority required to be paid in connection with the execution and
delivery of this Agreement or the issuance and sale by the Operating Partnership
of the Preferred Units.
(k)The execution, delivery, and performance by each of the Operating Partnership
and the Company of this Agreement and consummation of the transactions
contemplated hereby: (i) have been duly authorized by all necessary limited

2

--------------------------------------------------------------------------------




partnership or corporate action, as applicable, and will not result in any
Default (as defined below) under the certificate of limited partnership of the
Operating Partnership or the Partnership Agreement, the Charter or bylaws of the
Company or any organizational document of any Subsidiary; (ii) will not conflict
with or constitute a breach of, or default (or, with the giving of notice or
lapse of time, would be in default) ("Default") or a Debt Repayment Triggering
Event (as defined below) under, or result in the creation or imposition of any
Lien upon any property or assets of the Operating Partnership, the Company, or
the Subsidiaries pursuant to, or require the consent of any other party to, any
indenture, mortgage, loan, or credit agreement, deed of trust, note, contract,
franchise, lease, or other agreement, obligation, condition, covenant, or
instrument to which the Operating Partnership, the Company or any Subsidiary is
a party or by which it or any of its respective properties or assets may be
bound (collectively, "Agreements or Instruments"), and provided, that none of
the Operating Partnership, the Company, or any Subsidiary shall enter into any
Agreement or Instrument that would restrict or limit in any respect the rights
of the Purchaser as set forth in this Agreement; and (iii) will not result in
any violation of any statute, law, rule, regulation, judgment, order, or decree
applicable to the Operating Partnership, the Company, or the Subsidiaries of any
court, regulatory body, administrative agency, governmental body, arbitrator, or
other authority having jurisdiction over the Operating Partnership, the Company,
or the Subsidiaries or any of their respective properties or assets. No consent,
approval, authorization, or other order of, or registration or filing with, any
Governmental Authority is required for the execution, delivery, and performance
by each of the Operating Partnership and the Company of this Agreement or the
transactions contemplated hereby, except such as have been obtained or made by
the Operating Partnership or the Company and are in full force and effect or as
may be required under the 1933 Act, the 1934 Act or applicable state securities
or blue sky laws. As used herein, a "Debt Repayment Triggering Event" means any
event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture, or other evidence of indebtedness
(or any person acting on such holder's behalf) the right to require the
repurchase, redemption, or repayment of all or a portion of such indebtedness.
(l)The Operating Partnership, the Company, and the Subsidiaries have complied in
all respects with all laws, regulations, and orders applicable to them or their
respective businesses, except as would not have a Material Adverse Effect; none
of the Operating Partnership, the Company, or the Subsidiaries is in default
under any indenture, mortgage, deed of trust, voting trust agreement, loan
agreement, bond, debenture, note agreement, or evidence of indebtedness, lease,
contract, or other agreement or instrument to which it is a party or by which it
or any of its respective properties or assets are bound, violation of which
would individually or in the aggregate have a Material Adverse Effect, and no
other party under any such agreement or instrument to which the Operating
Partnership, the Company, or the Subsidiaries are a party is, to the knowledge
of the Operating Partnership or the Company, in default in any material respect
thereunder; and the Operating Partnership, the Company, and the Subsidiaries are
not in violation of their respective certificate of limited partnership,
Partnership Agreement, Charter, bylaws, or other organizational documents, as
the case may be.
(m)There is not pending or, to the knowledge of the Operating Partnership or the
Company, threatened any action, suit, or proceeding to which the Operating
Partnership, the Company, and the Subsidiaries or any of their respective
officers or directors is a party, or of which any of their properties or other
assets is the subject, before or by any Governmental Authority, that is
reasonably likely, individually or in the aggregate, to result in any Material
Adverse Effect or to have a material adverse effect on the ability of the
Operating Partnership or the Company to perform its obligations under this
Agreement or to consummate the transactions contemplated hereby.
(n)Each of the Operating Partnership, the Company, and the Subsidiaries holds
all material licenses, certificates, and permits from Governmental Authorities
that are necessary to the conduct of its business and is in compliance with the
terms and conditions of such licenses, certificates and permits; and none of the
Operating Partnership, the Company or the Subsidiaries has received any notice
of proceedings relating to the revocation or modification of any such permits,
licenses or certificates that, if determined adversely to the Operating
Partnership, the Company, or any Subsidiary, would, individually or in the
aggregate, have a Material Adverse Effect.
(o)There is no claim by any of the Operating Partnership, the Company, or the
Subsidiaries pending under any insurance policies which (a) has been denied or
disputed by the insurer other than denials and disputes in the ordinary course
of business consistent with past practice or (b) if not paid, would have a
Material Adverse Effect. With respect to each such insurance policy, except as
would not, individually or in the aggregate, have a Material Adverse Effect, (a)
the Operating Partnership, the Company, and the Subsidiaries have paid, or
caused to be paid, all premiums due under the policy and have not received
written notice that they are in default with respect to any obligations under
the policy, and (b) to the knowledge of the Operating Partnership and the
Company, as of the date hereof no insurer on the policy has been declared
insolvent or placed in receivership, conservatorship or liquidation. None of the
Operating Partnership, the Company, or the Subsidiaries have received any
written notice of cancellation or termination with respect to any existing
insurance policy that is held by, or for the benefit of, any of the Operating
Partnership, the Company, or the Subsidiaries, other than as would not have,
individually or in the aggregate, a Material Adverse Effect.
(p)There are no contracts, agreements or understandings between or among the
Operating Partnership, the Company, or the Subsidiaries and any person that
would give rise to a valid claim against the Operating Partnership, the Company,
or the Subsidiaries, or the Purchaser for a brokerage commission, finder's fee,
or other like payment in connection with the offering, issuance and sale of the
Preferred Units or as a result of any transactions contemplated by this
Agreement.

3

--------------------------------------------------------------------------------




(q)Each of the Operating Partnership, the Company, and the Subsidiaries has
filed all federal, state, local, and foreign income tax returns which have been
required to be filed by it, except in any case in which the failure so to file
would not have a Material Adverse Effect, and has paid all taxes indicated by
said returns and all assessments received by it to the extent that such taxes
have become due, except for any such assessment that is currently being
contested in good faith or as would not have a Material Adverse Effect. No tax
deficiency has been asserted against the Operating Partnership, the Company, or
any Subsidiary, nor does the Operating Partnership or the Company know of any
tax deficiency which is likely to be asserted against the Operating Partnership,
the Company, or any Subsidiary, except for any such deficiency that would not
have a Material Adverse Effect; all tax liabilities, if any, are adequately
provided for on the respective books of the entities in all material respects.
(r)The Operating Partnership has been properly classified as a partnership for
federal tax purposes throughout the period from its formation through the date
hereof.
(s)None of the Operating Partnership, the Company or, any Subsidiary is and,
after giving effect to the issuance of the Preferred Units and the application
of the proceeds therefrom and the other transactions contemplated by this
Agreement, none of the Operating Partnership, the Company, or any Subsidiary
will be, an "investment company" or a company "controlled" by an "investment
company" within the meaning of the Investment Company Act of 1940, as amended
(the "1940 Act").
(t)No Subsidiary of the Company is currently prohibited, directly or indirectly,
from paying any dividends to the Operating Partnership or the Company, from
making any other distribution on such Subsidiary's equity interests or capital
stock, from repaying to the Operating Partnership or the Company any loans or
advances to such Subsidiary from the Operating Partnership or the Company or
from transferring any of such Subsidiary's property or assets to the Operating
Partnership, the Company or any other Subsidiary of the Operating Partnership or
the Company.
(u)Other than the Partnership Agreement and the Charter, there are no existing
agreements among the Operating Partnership, the Company and any of their
respective security holders that prohibit the sale, transfer, assignment,
pledge, or hypothecation of any of the Operating Partnership's or the Company's
securities.
Section 2.Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to and agrees with the Operating Partnership and the
Company as of the date hereof and as of each Closing Date as follows:
(a)The Purchaser has been duly organized and is validly existing as a limited
partnership in good standing under the laws of the State of Delaware. The
Purchaser has full limited partnership power to execute and deliver this
Agreement and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby.
(b)This Agreement has been duly authorized, executed, and delivered by the
Purchaser, and constitutes the legal, valid, and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors' rights generally or by general principles of equity.
(c)The Amendment has been duly authorized by the Purchaser and, when executed
and delivered by the Purchaser, will constitute the legal, valid, and binding
obligation of the Purchaser, enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting creditors' rights generally or by general principles of equity.
(d)The Purchaser need not give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Governmental Authority in order
to consummate the transactions contemplated by this Agreement, except for such
as have been obtained and except for such as would not materially impede the
transactions contemplated by this Agreement.
(e)Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, will violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any Governmental Authority to which the Purchaser is subject or
any provision of its organizational documents, except for such violations as
would not materially impede the transactions contemplated by this Agreement.
(f)The Purchaser and its representatives have had an opportunity to ask
questions and receive answers from the Operating Partnership and the Company
regarding the terms and conditions of the sale of the Preferred Units to the
Purchaser and the business, properties, prospects and financial condition of the
Operating Partnership and the Company.
(g)The Purchaser is acquiring the Preferred Units for its own account for
investment purposes and not with a view to the distribution thereof.
(h)The Purchaser has substantial experience as a purchaser of equity securities
issued by companies similar to the Operating Partnership and acknowledges that
it is able to fend for itself, can bear the economic risk of its investment and
could afford a complete loss of such investment, and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Preferred Units. The Purchaser
acknowledges that in purchasing the Preferred Units it must be prepared to
continue to bear the economic risk of such investment for an indefinite period
of time because the Preferred Units have not been registered under the 1933 Act
and cannot be sold unless they are subsequently registered

4

--------------------------------------------------------------------------------




under the 1933 Act and applicable state securities laws, or unless exemptions
from such registration requirements are available, and then will be only
transferable in accordance with the terms of the Partnership Agreement, as
modified by the Amendment.
(i)The Purchaser is an "accredited investor" within the meaning of Rule 501(a)
under the 1933 Act.
(j)There are no contracts, agreements, or understandings between the Purchaser
and any person that would give rise to a valid claim against the Operating
Partnership or the Company for a brokerage commission, finder's fee, or other
like payment in connection with the offering, issuance and sale of the Preferred
Units to the Purchaser.
(k)It is understood that any certificate(s) evidencing the Preferred Units shall
initially bear substantially the following legend (in addition to any legend
otherwise required under applicable federal or state securities laws or by the
Partnership Agreement):
"THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM OR NOT SUBJECT TO
SUCH REGISTRATION REQUIREMENTS."
Section 3.Sale and Delivery to the Purchaser.
(a)On the basis of the representations and warranties contained herein and
subject to the terms and conditions herein set forth, the Operating Partnership
agrees to sell to the Purchaser, and the Purchaser agrees to purchase from the
Company, up to an aggregate of 15,000,000 Preferred Units at one or more
Closings, for the consideration specified in Section 3(b) below; provided,
however, that the aggregate amount of all Investments outstanding at any given
time shall not exceed $50,000,000 (the "Investment Limit").
(b)At the closing of each Investment (each a "Closing"), the Operating
Partnership will deliver to the Purchaser a certificate or an entry on its books
and records representing the number of Preferred Units equal to (i) the amount
of the Investment being made at such Closing divided by (ii) $10, against
payment of an amount equal to the Investment, in Federal (same day) funds by
wire transfer to the account of the Operating Partnership, on such business day
as the Operating Partnership and the Purchaser shall agree (each such date of
such payment being herein referred to as a "Closing Date"). Notwithstanding
anything to the contrary contained herein, no Closing may occur after December
24, 2015.
(c)The certificate or book entry for the Preferred Units to be issued to the
Purchaser shall be registered in such name as the Purchaser may request in
writing at least one full business day before the applicable Closing Date. If a
certificate for the Preferred Units is issued, the certificate will be made
available for examination by the Purchaser in El Segundo, California, not later
than 8:00 a.m. (Pacific Time) on the business day prior to the applicable
Closing Date.
Section 4.Covenants of the Operating Partnership and the Company. Each of the
Operating Partnership and the Company, jointly and severally, covenants with the
Purchaser as follows:
(a)Each of the Operating Partnership and the Company agrees that the proceeds
received by the Operating Partnership from the sale of the Preferred Units shall
be used solely for (i) the acquisition of business essential properties
significantly occupied by a single tenant; and (ii) for the payment of the
costs, expenses, and fees incurred or to be incurred in connection with its
entry into this Agreement, and the transactions contemplated hereby
(collectively, the "Approved Uses").
(b)From the date of this Agreement until the final Closing Date, except as
contemplated by this Agreement, the Operating Partnership and the Company shall,
and shall cause each of the Subsidiaries to, (i) conduct its operations only in
the ordinary course of business consistent with past practice and (ii) use its
reasonable commercial efforts to conduct its operations in compliance with
applicable laws and to maintain and preserve intact its business organization,
to retain the services of its current officers and key employees, to preserve
its assets and properties in good repair and condition, and to preserve the
goodwill of its customers, suppliers and other persons with whom it has business
relationships.
(c)Without limiting the generality of Section 4(b), and except as otherwise
contemplated by this Agreement, the Operating Partnership and the Company shall
not, and shall not permit any of the Subsidiaries to, take any action that would
constitute a breach of any Protective Provision (as such term is defined in the
Amendment) from the date of this Agreement until the final Closing Date, without
the prior written consent of the Purchaser, such consent not to be unreasonably
withheld or delayed.
(d)The Operating Partnership and the Company shall do, or cause to be done with
respect to themselves and the Subsidiaries, all things necessary to (i)
preserve, renew, and keep in full force and effect the rights, licenses, permits
and franchises necessary for the conduct of the business of each Property and
comply in all respects with all applicable Legal Requirements applicable to each
Property and (ii) comply, and cause the Subsidiaries to comply, in all material
respects with all of the provisions of all of their respective organizational
documents, and the laws of the state in which each such entity was formed. The
Operating Partnership and the Company shall at all times, and shall cause the
Subsidiaries to, maintain, preserve, and protect all applicable

5

--------------------------------------------------------------------------------




franchises and trade names and preserve all the remainder of their respective
property necessary for the continued conduct of their respective businesses, as
applicable.
(e)The Operating Partnership and the Company have taken and shall continue to
take all steps and implement all policies which are necessary to ensure that the
Operating Partnership, the Company, and the Subsidiaries are in compliance with
all material Legal Requirements applicable to each entity's business, including,
without limitation, those Legal Requirements relating to anti-money laundering
and anti-terrorism.
Section 5.Covenants of the Purchaser.
(a)The Purchaser agrees that at all times, it will maintain Investments in the
Operating Partnership in a minimum aggregate amount of no less than the
principal amount outstanding under that certain credit agreement dated as of
June 25, 2015, among the Purchaser, as borrower, the lenders party thereto,
KeyBank, National Association as administrative agent, and KeyBanc Capital
Markets, as lead arranger and lead bookrunner (the "Purchaser Credit
Agreement"); provided, however, that the aggregate amount of all Investments
outstanding at any given time shall not exceed the Investment Limit.
(b)The Purchaser agrees that it will make mandatory prepayments of principal
under the Purchaser Credit Agreement in an amount equal to (i) the net proceeds
received by the Company pursuant to its common stock offering (after customary
closing costs not to exceed thirteen percent (13%) and excluding sales of the
Company's common stock pursuant to the Company's distribution reinvestment plan)
and (ii) the net proceeds received by the Company from any asset sales or
refinancing transactions, each such payment to be due within five (5) business
days of receipt by the Company of such funds.
Section 6.Payment of Expenses. Each of the Operating Partnership and the
Company, jointly and severally, agrees to pay all expenses arising in connection
with the preparation of this Agreement and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Preferred Units; (ii) all fees and expenses of
the Operating Partnership's and the Company's counsel and other advisors; (iii)
all necessary issue, transfer, and other stamp taxes; and (iv) all reasonable
out-of-pocket fees and expenses incurred by the Purchaser, including, without
limitation, the fees and expenses of the Purchaser's outside counsel, title
report fees and costs, survey costs, and costs incurred in obtaining and/or
reviewing due diligence materials, including, without limitation, appraisals,
environmental and engineering reports, and travel costs of the Purchaser's
personnel or representatives, regardless of whether the issuance and sale of the
Preferred Units to the Purchaser is consummated and for as long as the Preferred
Units are outstanding.
Section 7.Conditions of the Purchaser's Obligations. The obligations of the
Purchaser hereunder are subject to the accuracy of the representations and
warranties of the Operating Partnership and the Company herein included, to the
performance by the Operating Partnership and the Company of their respective
obligations hereunder, and to the following further conditions:
(a)At each Closing Date, (i) no proceedings shall be pending or, to the
knowledge of the Operating Partnership or the Company, threatened against the
Operating Partnership, the Company or any Subsidiary before or by any federal,
state, or other commission, board, or administrative agency wherein an
unfavorable decision, ruling, or finding would reasonably be expected to result
in any Material Adverse Effect, (ii) the representations and warranties set
forth in Section 1 hereof shall be accurate as though expressly made at and as
of such Closing Date; and (iii) each of the Operating Partnership and the
Company has complied in all material respects with all agreements and satisfied
all conditions on its part to be performed or satisfied at or prior to such
Closing Date.
(b)At each Closing Date, the Purchaser shall have received a certificate
executed by the president or chief executive officer and the chief financial
officer of the Company, dated as of such Closing Date, on behalf of the Company
and as general partner of the Operating Partnership, certifying that the
representations and warranties contained in Section 1 are accurate as if made at
the applicable Closing Date and that the conditions precedent set forth in this
Section 7 have been satisfied.
(c)At each Closing Date, the Purchaser shall have received a certificate
executed by the secretary of the Company, dated as of the date hereof, on behalf
of the Company and as general partner of the Operating Partnership, certifying
as to the resolutions of the Board of Directors of the Company, on behalf of the
Company and as general partner of the Operating Partnership, and other limited
partnership and corporate proceedings relating to the authorization, execution,
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.
(d)At the initial Closing Date, the Purchaser shall have received (i) the
Amendment and the Partnership Agreement, substantially in the forms attached
hereto as Exhibits A-1 and A-2, respectively, duly executed by the Company, in
its capacity as general partner of the Operating Partnership, and on behalf of
the existing limited partners in the Operating Partnership (via power of
attorney), and the Purchaser; and (ii) a certificate or book entry registered in
the name of the Purchaser representing the number of Preferred Units to be
purchased by the Purchaser pursuant to Section 3 (the "Preferred Units
Certificate"), duly executed by the Company, in its capacity as general partner
of the Operating Partnership.
(e)At the initial Closing Date, counsel for the Purchaser shall have been
furnished with such documents as it may reasonably require in order to evidence
the accuracy of any of the representations or warranties, or the fulfillment of
any of the

6

--------------------------------------------------------------------------------




conditions, herein included; and all proceedings taken by the Operating
Partnership or the Company that are necessary in connection with the issuance
and sale of the Preferred Units shall be satisfactory in form and substance to
the Purchaser and its counsel.
If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Purchaser by notice to the Operating Partnership and the Company at any time at
or prior to the final Closing Date, and such termination shall be without
liability of any party to any other party, except that the provisions concerning
payment of expenses under Section 6 hereof, the provisions concerning
indemnification under Section 8 hereof, and the provisions relating to governing
law shall remain in effect.
Section 8.Indemnification.
(a)Each of the Operating Partnership and the Company, jointly and severally,
agrees to indemnify, defend, and hold harmless the Purchaser from and against
all actual third party costs and expenses (including, without limitation,
reasonable attorney's fees and expenses) and any actual losses and damages
(collectively, "Losses") suffered or incurred by the Purchaser (whether or not
due to third party claims) that arise out of or result from (i) any material
inaccuracy in or any material breach of, as of the date hereof or as of any
Closing Date, any representation and warranty made by the Operating Partnership
and/or the Company in this Agreement; and (ii) any material failure by the
Operating Partnership or the Company to duly and timely perform or fulfill any
of their covenants or agreements required to be performed by them under this
Agreement.
(b)The Purchaser shall indemnify and hold harmless the Operating Partnership and
the Company from and against any and all Losses suffered or incurred by any of
the Operating Partnership or the Company (whether or not due to third party
claims) that arise out of or result from (i) any material inaccuracy in or any
material breach of, as of the date hereof or as of any Closing Date, any
representation or warranty made by the Purchaser in this Agreement, and (ii) any
material failure by the Purchaser to duly and timely perform or fulfill any of
its covenants or agreements required to be performed by the Purchaser under this
Agreement.
(c)All claims for indemnification by a party seeking indemnification under this
Section 8 shall be asserted and resolved as follows. If an indemnified party
intends to seek indemnification under this Section 8, it shall promptly notify
the indemnifying party in writing of such claim. The failure to provide such
notice will not affect any rights hereunder except to the extent the
indemnifying party is materially prejudiced thereby. If such claim involves a
claim by a third party against the indemnified party, the indemnifying party
may, within ten (10) days after receipt of such notice and upon notice to the
indemnified party, assume, with counsel reasonably satisfactory to the
indemnified party, at the sole cost and expense of the indemnifying party, the
settlement or defense thereof (in which case any Losses associated therewith
shall be the sole responsibility of the indemnifying party), provided, that the
indemnified party may participate in such settlement or defense through its own
counsel and at its own cost and expense; provided, further, that, if the
indemnified party reasonably determines that representation by the indemnifying
party's counsel of both the indemnifying party and the indemnified party may
present such counsel with a material conflict of interest, then the indemnifying
party shall pay the reasonable fees and expenses of the indemnified party's
counsel, which counsel will be approved in writing (including, without
limitation, as to fee structure) by the indemnifying party, such approval not to
be unreasonably withheld, delayed or conditioned. Notwithstanding the foregoing,
(i) the indemnifying party may, at the sole cost and expense of the indemnifying
party, at any time prior to the indemnifying party's timely delivery of the
notice referred to in the third sentence of this Section 8(c), file any motion,
answer or other pleadings or take any other action that the indemnifying party
reasonably believes to be necessary or appropriate to protect its interests,
(ii) the indemnifying party may take over the control of the defense or
settlement of a third-party claim at any time if it irrevocably waives its right
to indemnity under this Section 8 with respect to such claim and (iii) the
indemnifying party may not, without the consent of the indemnified party, settle
or compromise any action or consent to the entry of any judgment, such consent
not to be unreasonably withheld. So long as the indemnifying party is contesting
any such claim in good faith, the indemnified party shall not pay or settle any
such claim without the indemnifying party's consent, such consent not to be
unreasonably withheld. If the indemnifying party is not entitled to assume the
defense of the claim pursuant to the foregoing provisions or is entitled but
does not contest such claim in good faith (including if it does not notify the
indemnified party of its assumption of the defense of such claim within the ten
(10)-day period set forth above), then the indemnified party may conduct and
control, through counsel of its own choosing and at the expense of the
indemnifying party, the settlement or defense thereof, and the indemnifying
party shall cooperate with it in connection therewith. The failure of the
indemnifying party to participate in, conduct or control such defense shall not
relieve the indemnifying party of any obligation it may have hereunder. Any
defense costs required to be paid by the indemnifying party shall be paid as
incurred, promptly against delivery of invoices therefor.
(d)The parties hereto agree that any indemnification payments made with respect
to this Agreement shall be "grossed up" such that the indemnifying party will
pay an amount to the indemnified party that reflects the hypothetical tax
consequences of the receipt or accrual of such indemnification payment, using
the maximum applicable statutory rate (or, in the case of an item that affects
more than one tax, rates) of tax and reflecting, for example, the effect of
deductions available for taxes such as state and local income taxes.

7

--------------------------------------------------------------------------------




Section 9.Confidential Information. The Purchaser or the Operating Partnership,
the Company or their respective affiliates, as the case may be, will maintain
the confidentiality of Confidential Information in accordance with procedures
adopted by such party in good faith to protect confidential information of third
parties delivered to such party; provided, that the Purchaser or the Operating
Partnership, the Company or their respective affiliates, as the case may be, may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by the
Preferred Units); (ii) its financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 9; (iii) any other holder of Preferred
Units; (iv) any accredited investor to which the Purchaser or the Operating
Partnership, the Company or their respective affiliates, as the case may be,
sells or offers to sell Preferred Units or any part thereof or any participation
therein (if such person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 9); (v)
any person from which the Purchaser or the Operating Partnership, the Company or
their respective affiliates, as the case may be, offers to purchase any security
of the Operating Partnership, the Company, or any of their respective
Subsidiaries (if such person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 9); (vi)
any federal or state regulatory authority having jurisdiction over the Purchaser
or the Operating Partnership, the Company or their respective affiliates, as the
case may be; and (vii) any other person to which such delivery or disclosure may
be necessary or appropriate (v) to effect compliance with any law, rule,
regulation or order applicable to the Purchaser or the Operating Partnership,
the Company or their respective affiliates, as the case may be; (w) in response
to any subpoena or other legal process; (x) in connection with any litigation to
which the Purchaser or the Operating Partnership, the Company or their
respective affiliates, as the case may be, is a party; (y) in connection with
the assumption by the Company of any debt; or (z) if an Event of Default (as
such term is defined in the Amendment) or other Optional Repurchase Event (as
such term is defined in the Amendment) has occurred and is continuing, to the
extent the Purchaser or the Operating Partnership, the Company or their
respective affiliates, as the case may be, may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under this Agreement. Without the
prior written consent of the Operating Partnership and the Company, on the one
hand, and the Purchaser, on the other hand, no party hereto may make an
announcement, issue an advertisement or a press release, or otherwise make any
publicly available statement concerning this Agreement or the transactions
contemplated hereby, other than as required by or pursuant to U.S. federal or
state securities laws. Each holder of Preferred Units, by its acceptance of such
Preferred Units, will be deemed to have agreed to be bound by and to be entitled
to the benefits of this Section 9.
Section 10.Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties included in this Agreement, or
included in certificates of officers of the Operating Partnership and the
Company submitted pursuant hereto, shall remain operative and in full force and
effect, regardless of any investigation made by or on behalf of the Purchaser or
any person controlling the Purchaser, or by or on behalf of the Operating
Partnership and the Company, and shall survive delivery of and payment for the
Preferred Units until the date that is two (2) years after the final Closing
Date; provided, that: (a) the representations and warranties in Section 1(b),
Sections 1(f) through 1(i), Section 1(k), Sections 2(a) through 2(c) and Section
2(e) shall survive indefinitely; and (b) the representations and warranties in
Section 1(c), Section 1(d), Section 1(p), and Section 1(q) shall survive for the
full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus sixty (60) days. All covenants,
agreements (including as to confidentiality) and indemnities of the parties
contained herein shall survive the final Closing Date indefinitely or for the
period explicitly specified therein; provided, that, with respect to indemnities
for inaccuracies in or breaches of representations, such indemnities shall
survive for the period specified for the applicable representations.
Section 11.Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Purchaser shall be
directed to Griffin Capital Vertical Partners, L.P., Griffin Capital Plaza, 1520
E. Grand Avenue, El Segundo, California 90245, Attention: Kevin A. Shields; and
notices to the Operating Partnership and the Company shall be directed to them
at Griffin Capital Essential Asset REIT II, Inc., Griffin Capital Plaza, 1520 E.
Grand Avenue, El Segundo, California 90245, Attention: Howard S. Hirsch.
Section 12.Parties. This Agreement shall inure to the benefit of and be binding
upon the Purchaser, the Operating Partnership and the Company and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the parties
hereto and their respective successors, and for the benefit of no other person,
firm or corporation.
Section 13.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed in said State.
Section 14.Counterparts. This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

8

--------------------------------------------------------------------------------




Section 15.Certain Defined Terms. The terms that follow, when used in this
Agreement, shall have the meanings indicated.
"Confidential Information" means information delivered either (i) to the
Purchaser by or on behalf of the Operating Partnership, the Company or their
respective affiliates or (ii) to the Operating Partnership, the Company or their
respective affiliates by or on behalf of the Purchaser, as the context may
require, in each case in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature; provided,
that such term does not include information that (a) was publicly known prior to
the time of such disclosure, (b) subsequently becomes publicly known through no
act or omission by the Purchaser or the Operating Partnership, the Company or
their respective affiliates, as the case may be, or any person acting on such
party's behalf or (c) otherwise becomes known to the Purchaser or the Operating
Partnership, the Company or their respective affiliates, as the case may be,
other than through the disclosure to such party by the Purchaser or the
Operating Partnership, the Company or their respective affiliates, as the case
may be.
"Governmental Authority" shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence, including foreign Governmental Authorities.
"Improvements" shall mean the buildings, structures, fixtures, building
equipment, additions, enlargements, extensions, modifications, repairs,
replacements and improvements now or hereafter erected or located at any
Property.
"Indebtedness" shall mean, without duplication, the sum of the (i) indebtedness
for borrowed money (excluding any interest thereon), secured or unsecured
(including but not limited to all senior financing facilities, senior mortgages
and/or fixed-rate long term debt) (the "Senior Debt"), (ii) reimbursement
obligations under any letters of credit or similar instruments with regard to
the Senior Debt, (iii) capitalized lease obligations, (iv) obligations under
interest rate cap, swap, collar or similar transactions or currency hedging
transactions (valued at the termination value thereof) and (v) guarantees of any
Indebtedness of the foregoing of any other person; provided, that Indebtedness
shall not include "trade payables" incurred in the ordinary course of business
and shall not include the Investments.
"Initial Closing Date" shall mean June 24, 2015.
"Legal Requirements" shall mean, collectively, all present and future laws,
statutes, codes, ordinances, consents, approvals, certifications, orders,
judgments, decrees, injunctions, rules, regulations and requirements, and
irrespective of the nature of the work to be done, of every Governmental
Authority (including, without limitation, applicable environmental laws and all
covenants, restrictions and binding conditions now or hereafter of record) which
may be applicable to (i) the Operating Partnership or the Company, (ii) all or
any portion of any Property, including the Improvements thereon, and (iii) the
use, manner of use, occupancy, possession, operation, maintenance, alteration,
repair or reconstruction of all or any portion of any Property thereon
including, without limitation, building and zoning codes and any required
variances, and ordinances and laws relating to handicapped accessibility.
"Lien" shall mean any liens, mortgages, pledges, security interests, claims,
options, rights of first offer or refusal, charges, conditional or installment
sale contracts, claims of third parties of any kind or other encumbrances.
"Material Adverse Effect" with respect to any person shall mean any event,
occurrence, development, change or effect that is, or is reasonably likely to
be, individually or in the aggregate, materially adverse to the business,
prospects, properties, operating assets, financial condition or results of
operations of such person and its Subsidiaries, taken as a whole; provided,
that, in no event shall the following, either individually or in the aggregate,
in and of itself be deemed to constitute a "Material Adverse Effect": (i) the
failure by the Company to meet independent, third party projections of earnings,
revenue or other financial performance measures (provided, that the underlying
facts, circumstances, operating results or prospects which cause the Company to
fail to meet such projections may be considered in determining whether a
"Material Adverse Effect" has occurred or is reasonably likely to occur); (ii)
fluctuations in the price or net asset value of the Common Stock; and (iii) the
failure to obtain any tenant estoppel.
"Partnership Agreement" shall have the meaning set forth in the recitals hereto.
"Permitted Lien" shall mean, collectively (a) any Lien, encumbrances or other
matters disclosed in a Title Insurance Policy, (b) any Lien, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent and (c) such
other title and survey exceptions as the Purchaser has approved or may approve
in writing in the Purchaser's sole discretion.
"Property" or "Properties" shall mean each individual property owned or acquired
by the Operating Partnership or the Company, including the Improvements thereon.
"Registration Statement" shall mean the Company's registration statement on Form
S-11, as amended (SEC File No. 333-194280).

9

--------------------------------------------------------------------------------




"Taxes" shall mean all real estate and personal property Taxes, assessments,
water rates or sewer rents (excluding income Taxes), now or hereafter levied or
assessed or imposed against the Properties or part thereof, together with all
interest and penalties thereon.
"Title Insurance Policy" means a policy of title insurance or title commitments.
Section 16.Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
[Signature Page Follows.]

10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


OPERATING PARTNERSHIP:
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
 
By:
Griffin Capital Essential Asset REIT II, Inc., its sole general partner
 
By:
/s/ Michael J. Escalante
 
Name:
Michael J. Escalante
 
Title:
President



COMPANY:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
By:
/s/ Michael J. Escalante
Name:
Michael J. Escalante
Title:
President



PURCHASER:
GRIFFIN CAPITAL VERTICAL PARTNERS, L.P.
 
By:
Griffin Capital Vertical GP, LLC, its general partner
 
By:
Griffin Capital Corporation, its Manager
 
 
By:
/s/ Kevin A. Shields
 
 
 
Kevin A. Shields
 
 
 
Chief Executive Officer


11

--------------------------------------------------------------------------------




SCHEDULE I


Subsidiaries


Subsidiaries of the Company:


•
Griffin Capital Essential Asset Operating Partnership II, L.P.



Subsidiaries of the Operating Partnership:


•
Griffin Capital Essential Asset TRS II, Inc.






12